, 
DETAILED ACTION
This communication is a First Action Final Rejection Office Action in response to the communication filed on 5/10/2022 filling of Application 16/179,380.  
Claims 1, 3-13 were examined in the action mailed on 11/10/221.  Claim 1 has been amended.  Claim 5 has been cancelled.  Claims 1, 3, 6-13 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Response to Arguments

Applicant's arguments filed 5/10/222 have been fully considered but they are not persuasive. 

With regard to the rejection under 35 U.S.C. 103, the Applicant argues “Smith, Cooper and Donnelly each disclose portions of software systems that facilitate to sales efforts in, for example, retirement communities. As discussed in the previous Office Action response Smith in addresses and tracks many psychological factors preventing seniors from committing to assisted living facilities. However, the cited combination of references does not teach or disclose a system that provides a user interface that generates and displays an inquiry to tour rations based on user-selected groupings over a plurality of attributes, such as geographical regions, market areas, business operation unites and room features. The cited combination simply does not address this specific limitation of amended claim 1.”
The Examiner respectfully disagrees.  The claims do not define the geographical regions, market areas, business operation units or room features.  As such, the Examiner has applied the broadest reasonable interpretation of the claims.   Para. 71 teaches the processor 14 is configured to track sales outcomes for each prospect 48; professional contact; each sales counselor 46 and each sales team 46. The processor 14 rolls up advances and presents the advances to the sales person 46 on an analytics dashboard and in various reports based on at least one of specific time frames, care levels, communities, and regions.  The examiner considers a region to be the recited geographical region; each sales team to be a business operation unit; a community to be a market area and a care  level to be a room attribute.

With regard to the rejection under 35 U.S.C. 101, the Applicant argues “Referring specifically to amended claim1 the applicant notes that claim 1 recites an abstract idea that is integrated into a judicial exception under step 2A prong II of the PEG guidance. Claim 1 is tied to the practical application of improvements to the functioning of a computer through providing a system to implement the mental activity of calculating a tour-to-inquiry ration across a plurality of environment-specific limiting factors, similar to that set forth in Example 37 of the 2019 PEG. Claim 1 includes Page 8 of 10 "additional elements that are sufficient to amount to significantly more". For example, claim 1 relates to customizing a graphical user interface for display of an inquiry to tour ratio based on user-selected room groupings by geographical region, market area, business operation unit, and room attributes. While the calculation of this sales metric sets forth a mental activity, the recitation in claim 1 of the combination of the additional elements of selecting, via a GUI, a combination attributes to determine the ratio and displaying it, integrates the mental process into a practical application that is a specific improvement over prior art user interfaces.”
The Examiner respectfully disagrees.  In example 37 the additional elements were found to recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. The Examiner asserts that in the instant case, providing a system to implement the mental activity of calculating a tour-to-inquiry ration across a plurality of environment-specific limiting factors is not a technical improvement.  This is because analysis that can be performed mentally (even if they are performed via a computer) cannot be technical improvements.  Further, the recited display is merely displaying the result of an analysis.  For example, calculated a tour-to-inquiry analysis based on different room groupings is a mental process.  Thus,  displaying the calculated tour to inquiry ratio is considered insignificant extra solution activity as it is incidental to the primary process. As such, the Applicant’s arguments that the claims are similar to the claims of example 37 are unpersuasive.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case, Claims 1, 3, 6-13 are directed to methods for managing resident communities.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 16 recites the Abstract idea of managing sales and marketing for resident communities.  The following limitations are directed to the abstract idea:

managing and comparing attributes of a plurality of resident communities, said system accessible by a plurality of individual users, the system comprising:
provide and  generate a community dashboard for each resident community as specified by a user; 
provide a sales and marketing interface on each of said community dashboards wherein said sales and marketing interface  generates and displays a user interface having a plurality of sales and marketing metrics, said metrics selectable by said user through said user interface for each resident community; 
generating and displaying sales and marketing metrics responsive to a selection or selections from said user at least one of a lead manager, a referral manager, a bonus forecaster, a resident lead tracker, a community census tracker, a reservation system, a sales activity monitor, and a communications module, wherein said communications module automatically generates for electronic communications representative of selections by said user of said sales and marketing metrics to a distribution list,and; 
wherein said lead manager generates an inquiry to tour ratio based on user-selected room groupings by geographical region, market area, business operation unit, and room attributes.

The claimed invention is a system used to manage sales and marketing of resident communities.  The claims are directed to sales and marketing which the 2019 PEG states falls into the method of organizing human activity Abstract idea grouping.  For example, the steps of generating sales and marketing metrics comprising a lead manager, a referral manager, a bonus forecaster, a resident lead tracker, a community census tracker, a reservation system, a sales activity monitor, and a communications module for generating electronic communications to a distribution list are directed to sales and marketing.  This is because each of these limitations are directed to sales and marketing activities in resident communities.  Further, the generating sales and marketing metrics comprising a lead manager, a referral manager, a bonus forecaster, a resident lead tracker, a community census tracker, a reservation system, a sales activity monitor and generates an inquiry to tour ratio are analyses that can be performed mentally.  Accordingly, the claim recites an abstract idea. 
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, the Claim 1 recites the additional elements of:
A computing system for implemented by one or more processors managing a plurality of resident communities, said system accessible by a plurality of individual users, the system comprising: 
a memory device that stores a set of instructions and stores data relevant to said resident communities; and a user interface for interacting with said users and at least one processor that executes the set of instructions to: 
provide a user access login; 
automatically generate a dashboard;
automatically generates and displays a user interface;
provide selective access to individual users for each community dashboard based upon a user's access login; and 
automatically generating and displaying sales and marketing metrics.
The computer elements (memory device that stores a set of instructions and at least one processor that executes the set of instructions) are recited at a high-level of generality (i.e., as a generic processor to perform the Abstract idea) such that they amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)).  Further, automatically generating dashboards and displays is indicative of a generic computer that automatically performs an otherwise mental process.
Further, the system that includes a user interface for interfacing with users and a user access login that provides selective access to individuals is merely indicative of generally linking the abstract idea to a particular technological environment.  In other words, the sales and marketing management for resident communities is linked to the particular technological environments of a system accessible by a plurality of individual users with a user interface for interacting with a user access login (see MPEP 2106.05(h)).  Further, the step of storing data is considered insignificant extra-solution activity.  MPEP 2106.05(g) states that steps that do not impose meaningful limits on the claim such that it is not nominally or tangentially related to the invention.  The step of storing data does not add a meaningful limitation to the claim as it is conventional data storage.  Similarly, the steps that are directed to providing dashboards are directed to merely displaying the output of an analysis.  MPEP 2106.05(h) states displaying the result of an analysis is considered insignificant extra-solution activity (see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).  The combination of the generic computer elements, the generic display and the generic storage in combination with the linkage to a particular technological environment do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
In step 2B, the examiner must be determine whether the claim adds a specific limitations other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements computer readable medium amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Similarly, generally linking to the abstract idea to the particular technological environment cannot provide an inventive concept in 2B.  Further,  MPEP 2106.05(d) states storing and retrieving information in memory is well known and conventional (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Further, the Examiner takes official notice that displaying the result of an analysis in a conventional way (i.e. generating a generic dashboard) is well-known and conventional.  As such, the combination of additional elements foes not integrate the abstract idea into a practical application.
Further, Claims 3, 6-13 further limit that Abstract idea by introducing limitations that are also drawn performing sales and marketing for resident communities and are as such abstract.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 3, 6--13 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non- obviousness.

Claim(s) 1, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2017/0221079 A1 in view of Cooper US 2008/0267386 A1 in view of Donnelly-1 US 2018/0315077 A1.

As per Claim 1 Smith teaches a computing system for implemented by one or more processors managing and comparing attributes of a plurality of resident communities, said system accessible by a plurality of individual users, the system comprising:  (Smith para. 42 teaches authorized users can also employ one or more corresponding user device 46 to access information generated by the server 12.  Smith para. 52 teaches the processor 14 of the data management system 10 is configured to program instructions for a plurality of steps for the computer-implemented sales method.)
a memory device that stores a set of instructions and stores data relevant to said resident communities; and  (see para. 43 that teaches The server 12 can include an engine 52 programmed to evaluate information and data pertinent to an evolving prospect enrollment and/or prospect selection process. The engine 52 can receive the data from various inputs, as well as from data available from other sources such as the system data 20, the encounter server 22 and other services 24. The engine 52 can be programmed to analyze such information based on one or more expressions and compute decision support data that can be employed to populate a visualization space that is presented to one or more users. The engine 52 can also be programmed to search the system data 20 or other sources for pertinent associate enrollment and/or client selection process. For example, the system 10 can automatically generate matching criteria by populating the visualization space with relevant information and/or links to information stored in the knowledge base 42 or in the other data 44. Data acquired by the server 12 can be stored in the memory 16 or another database, such as may be part of the system data 20.)
a user interface for interacting with said users and  (para. 45 teaches a user can employ a user interface 62 of the server 12 that can access corresponding tools, such as may be part of a manager 64.)
at least one processor that executes the set of instructions to: (see para. 38)
 provide a user access login; (see Fig. 3 and para. 45)
provide and automatically generate a community dashboard for each resident community as specified by a user;  (para. 44-45 the system 10 can also include an engine 61 that is programmed to control populating the layout of a visualization space. The layout can include a static layout, a dynamic layout or a combination of static and dynamic layouts. A static layout, for example, can be configured to provide guidance and support data for each of one or more predefined positions in a visualization space. For example, a user can select a set of locations (e.g., different associates) and the layout engine 61 can populate the visualization space with a GUI element to provide guidance information for each selected location. In this example, the layout engine 61 can populate the visualization space with the GUI element for each location statically (e.g., regardless of the results of any expressions). The engine 61 can also dynamically populate the visualization space based on one or more expressions that are assigned to visualization space. For example, a user can assign an expression to a place holder in the visualization space and only populate the space with a corresponding GUI element depending on the results of the assigned expression. Thus, if the expression criteria is met, the engine 61 can dynamically add a GUI element and if (or when) the criteria is not met any longer, the GUI element can be removed from the visualization space. In this way, the system 10 can employ one or more selected expressions to dynamically control populating a layout based on encounter data. A user can employ a user interface 62 of the server 12 that can access corresponding tools, such as may be part of a manager 64. The manager 64 can correspond to functions and methods that can be utilized to program or various aspects of the system 10, such as disclosed herein. The accessibility of various functions and methods that can be accessed by a given user can depend upon an individual's authorization or role within the system. For example, there can be any range of roles that can be established within the system 10, which may be based upon existing authentication systems for an enterprise or network in which the system 10 is being implemented. For instance, a supervisor or other individual with a sufficient level of authorization can set the parameters for controlling the global guidance module 58.  The Examiner considers setting the parameters for controlling the global guidance module to be a dashboard a specified by the user.  The Examiner also considers a user can selecting a set of locations (e.g., different associates) and the layout engine 61 can populating the visualization space with a GUI element to provide guidance information for each selected location to be a dashboard specified by a user.  Further, para. 50 teaches for sales managers, the system has a separate dashboard with real time access to key metrics relative to individual sales personnel and/or sales team.  Further para. 51 teaches a user-friendly management dashboard of the data management system 10 provides an overview of key indicators)
provide a sales and marketing interface on each of said community dashboards; (see Fig. 10)
wherein said sales and marketing interface automatically generates and displays a user interface having a plurality of sales and marketing metrics, said metrics selectable by said user through said user interface for each resident community;  (para. 44-45 the system 10 can also include an engine 61 that is programmed to control populating the layout of a visualization space. The layout can include a static layout, a dynamic layout or a combination of static and dynamic layouts. A static layout, for example, can be configured to provide guidance and support data for each of one or more predefined positions in a visualization space. For example, a user can select a set of locations (e.g., different associates) and the layout engine 61 can populate the visualization space with a GUI element to provide guidance information for each selected location. In this example, the layout engine 61 can populate the visualization space with the GUI element for each location statically (e.g., regardless of the results of any expressions). The engine 61 can also dynamically populate the visualization space based on one or more expressions that are assigned to visualization space. For example, a user can assign an expression to a place holder in the visualization space and only populate the space with a corresponding GUI element depending on the results of the assigned expression. Thus, if the expression criteria is met, the engine 61 can dynamically add a GUI element and if (or when) the criteria is not met any longer, the GUI element can be removed from the visualization space. In this way, the system 10 can employ one or more selected expressions to dynamically control populating a layout based on encounter data. A user can employ a user interface 62 of the server 12 that can access corresponding tools, such as may be part of a manager 64. The manager 64 can correspond to functions and methods that can be utilized to program or various aspects of the system 10, such as disclosed herein. The accessibility of various functions and methods that can be accessed by a given user can depend upon an individual's authorization or role within the system. For example, there can be any range of roles that can be established within the system 10, which may be based upon existing authentication systems for an enterprise or network in which the system 10 is being implemented. For instance, a supervisor or other individual with a sufficient level of authorization can set the parameters for controlling the global guidance module 58.  The Examiner considers setting the parameters for controlling the global guidance module to be a dashboard as specified by the user.  The Examiner also considers a user can selecting a set of locations (e.g., different associates) and the layout engine 61 can populating the visualization space with a GUI element to provide guidance information for each selected location to be a dashboard specified by a user.  Further, wee Fig. 10, 12a, 17 that teaches an interface having a plurality of sales and marketing metrics.

provide selective access to individual users for each community dashboard based upon a user's access login; and  (para. 45 teaches the accessibility of various functions and methods that can be accessed by a given user can depend upon an individual's authorization or role within the system. For example, there can be any range of roles that can be established within the system 10, which may be based upon existing authentication systems for an enterprise or network in which the system 10 is being implemented. For instance, a supervisor or other individual with a sufficient level of authorization can set the parameters for controlling the global guidance module 58.)
automatically generating and displaying sales and marketing metrics responsive to a selection from said user at least one of  a lead manager, (see para. 51 that  teaches A user-friendly management dashboard of the data management system 10 provides an overview of key indicators such as lead summary statistic)
a referral manager, (para. 51 teaches additionally, the data management system 10 is configured to create customized prospect and mailing lists through the system's search feature by using filters such as, but not limited to, lead status, stage of change, specific lead or referral source information)
a resident lead tracker, (see para. 51 that  teaches A user-friendly management dashboard of the data management system 10 provides an overview of key indicators such as lead summary statistic.  Further pra. 26 teaches the processor 14 is configured to calculate these ratios and other ratios which substitute the "Number of Leads or Prospect 48s Worked on" in place of New Inquiries.)
a community census tracker,  (para. 49 teaches the system is configured to receive, track and/or measure advances while quantifying the sales team's activities, current occupancy.  The Examiner considers occupancy to be a community census)
a reservation system,  (para. 66 teaches  tracking leads to Move In=(Tours in a given time period+Home Visits in the same given time period)/Move Ins in the same given time period Equation (b); and visits to Move Ins=Move Ins within a given time period/(Tours in the same given time period+Home Visits within the same given time period))
a sales activity monitor,(see Fig. 10, Fig. 12a)
 and a communications module wherein said communication module automatically generates communications representative of selections by said user of said sales and marketing metrics to a distribution list.  (Smith para. 51 teaches the data management system 10 is configured to create customized prospect and mailing lists through the system's search feature by using filters such as, but not limited to, lead status, stage of change, specific lead or referral source information, and an apartment/housing preference.)
and; wherein said lead manager generates and displays through said user interface an inquiry to tour ratio based on user-selected room groupings by geographical region, market area, business operation unit, and room attributes. (Smith para. 65 teaches the data management system 10 is configured to complete or compile conversion ratios for measuring effectiveness for time spent/activity by the sales person 46. The senior housing industry typically recognizes two ratios as lagging sales performance indicators for any specified time frame: i) Number of Initial Tours divided by the number of New Inquiries (Inquiry to Tour Ratio) and ii) Number of Move-Ins divided by the number of Initial Tours (Tour to Move-In or Tour to Close). The processor 14 is configured to calculate these ratios and other ratios which substitute the "Number of Leads or Prospect 48s Worked on" in place of New Inquiries. This distinction changes the focus of the indicator from production based on marketing or new lead generation efforts to one that focuses exclusively and directly on sales performance results.  Para. 71 teaches the processor 14 is configured to track sales outcomes for each prospect 48; professional contact; each sales counselor 46 and each sales team 46. The processor 14 rolls up advances and presents the advances to the sales person 46 on an analytics dashboard and in various reports based on at least one of specific time frames, care levels, communities, and regions.  The examiner considers a region to be the recited geographical region; each sales team to be a business operation unit; a community to be a market area and a care  level to be a room attribute.
Smith does not teach a bonus forecaster,   However, Cooper para. 161 teaches bonus points can be used to track whether the agent qualifies for a bonus, which may be a monetary reward. Thus, the agent can earn a bonus once his or her productivity surpasses a predetermined threshold (e.g., the productivity goal) by a predetermined margin, assuming that the agent maintains adequate quality and customer satisfaction scores, as described below. Further, para. 174 teaches and other views may be made available to team leaders and administrators associated with the contact center (820). A team leader may be provided with access to a team view (e.g., a team web page) illustrating performance metrics (850) and other information for the agents on one or more teams. Overall team performance metrics may also be presented. The team leader may also be provided with access to the agent view of any agent on the team, as well as access to other agent information, including an agent's customer satisfaction matrix, quality matrix, performance metrics (850), and performance/bonus goals and thresholds.  Both Smith and Cooper are drawn to employee monitoring performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Smith to include a bonus forecaster to motivate sales people to improve their performance levels as taught by Cooper in order to increase their payouts (as suggested by para. 5)
Smith does not teach sending communications using electronic communications,   However, Donnelly-1 para. 7 teaches a marketing activity can including sending out marketing emails containing the solicited marketing content.  This known technique is applicable to the system of Smith as they are both directed to sales and marketing for resident communities.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Donnelly would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Donnelly to the teachings of Smith would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate ability to send electronic marketing material into similar systems.  Further, incorporating ability to send electronic marketing material taught by Donnelly to the system taught by Smith would result in an improved system that provides an efficient and flexible means communicate with potential customers. 

As per Claim 7 Smith teaches the system of claim 1 wherein said sales and marketing metrics comprise: 
a historical trend interface for a selected community over a predetermined time period having a graphical representation of potential resident inquiries and community tours.(see Smith fig. 12a and para. 50 that teaches relevant data can be compiled, reported and graphed by the data management system 10 based on a variety of sorting factors, including: length of time since initial inquiry, pending follow up plans, new inquiries and most recent advances.)

As per Claim 11 Smith teaches the system of claim 1 wherein said sales and marketing metrics pertain to a regional aggregation of communities.  (See at least Smith Fig. 17 and Smith para. 71 teaches the processor 14 is configured for each prospect 48 and professional contacts to continuously update a "scorecard" that shows: a visual representation of how much the sales person knows; how much time the sales person 46 has invested in the selling zone; what sales activity has occurred; and what sales performance outcomes have been achieved. In the exemplary embodiment, the processor 14 is configured to track sales outcomes for each prospect 48; professional contact; each sales counselor 46 and each sales team 46. The processor 14 rolls up advances and presents the advances to the sales person 46 on an analytics dashboard and in various reports based on at least one of specific time frames, care levels, communities, and regions.)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2017/0221079 A1 in view of Cooper US 2008/0267386 A1 in view of Donnelly US 2018/0315077 A1 as applied to Claim 1 and in further view of Comfort US 2014/0236643 A1 in view of Catalano US 9,978,109 B1.

As per Claim 3 Smith teaches the system of claim_1 wherein said lead manager comprises: 
a generated plurality of lists as selected by said user including;
a list of interested leads for a selected community;  (see Smith Fig. 12a)
a list of recent inquiries for prospective residents of a selected community; and  (see Smith para. 50 that teaches Relevant data can be compiled, reported and graphed by the data management system 10 based on a variety of sorting factors, including: length of time since initial inquiry, pending follow up plans, new inquiries and most recent advances.)
a list of current reservations for a selected community.  (see Smith para. 49 that teaches track current occupancy)
Smith does not teach a list of tour schedules of potential residents of a selected community;  However, Catalano para. 35 teaches tour itinerary information pertaining to the times of visiting and order of visiting of the various properties of interest may be loaded into the device memory, along with the contact information (e.g. telephone numbers, email addresses, and the like) of the brokers or managers (e.g. landlord or other property manager) for these properties. In this mode, the device may additionally often display a tour itinerary of these various properties on the device's graphical user interface (display screen), and allow the user to select, deselect or change the times of visiting and order of visiting of the various properties.  Both Cooper and Catalano are drawn to property sales.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Smith to include a list of tour schedules of potential residents of a selected community as taught by Catalano to manage customer tours.  The result is improved efficiency and organization.
Smith does not teach a list of upcoming resident move-outs and move-ins for a selected community;  However, Comfort Fig. 2 and para. 41 disclose a graphical user interface (GUI) 26 that displays a plurality of items of property management information in an intuitive and easy-to-use manner is show in FIGS. 2-10. The plurality of items of property management information is provided via the GUI 26 in a format that allows the user to visually associate particular items of information quickly and without opening multiple GUIs, performing lengthy and time-consuming searches, or filtering information via drop-down boxes or tabs or other search methods.  Further para. 7 teaches when a user of the computer program looks at each calendar demarcation and numerical indication, the occupancy of the property will be quickly determined. When the user glances over each room demarcation, the conciseness of the coded identifier helps the user determine information about each room. And when the user looks at the statistic, more comprehensive information about the overall condition of the property is conveyed.  Para. 51 teaches the computer program also provides a GUI 26 that contemporaneously displays the plurality of items of room information 54. There is a plurality of items of room information 54 for each displayed room. As will be discussed later, each item of room information 54 quickly conveys a piece of information about a room. Some items of room information 54 convey multiple pieces of information about a room. The items of room information 54 relate to various disparate types of information that describes a particular room: whether the room is occupied; whether the room is dirty or clean; whether the room has a certain type of amenity or feature; the type of view, if any, from any window of the room; a policy or rule associated with the room; whether the room is inactive or under maintenance; or whether the room has a reservation, is blocked from making any new reservations, or is available for reservations.  Further, para. 44 teaches the folio 36 also lists information related to the lodger's current stay, including the check-in and check-out dates and the current charges associated with the room and any amenities of the property.  Further, para. 79 teaches responsive to the second user input in the fourth example, the system provides an updated GUI 26 with the following: the name of the lodger occupying the room, the check-in date of the lodger, and the check-out date of the lodger.  Both Cooper and Comfort are drawn to lodging sales.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Smith to include a list of upcoming resident move-outs and move-ins for a selected community as taught by Comfort to provide and intuitive and user friendly interface to more effectively manage sales and operations of the facility (as suggested by Comfort para. 5).

Claim(s) 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2017/0221079 A1 in view of Cooper US 2008/0267386 A1 in view of Donnelly US 2018/0315077 A1 in view of Comfort US 2014/0236643 A1 in view of Catalano US 9,978,109 B1 as applied to Claim 3 and in further view of Kolias US 2014/0214869 A1.

As per Claim 4 Smith teaches the system of claim 3 wherein said lead manager comprises: 
a list of inquiries about a room in said community; (see Smith para. 50 that teaches tracking new inquiries)
a list of inquiries about rooms in said community;  (see Smith para. 50 that teaches tracking new inquiries)
Smith does not teach inquires for a specified room and a grouping of rooms
However, Kolias para. 57 teaches interested applicants (i.e. potential tenants) who do not currently reside in a building may also utilize the system. A potential tenant can have a record created by him or the administrator that includes his contact information and other details similar to a resident tenant's record. However, additional information such as references, income, desired number of rooms, desired number of washrooms, other facility requirements and amenity requests may also be entered and tracked. The system may also track current vacancies, wait lists and other occupancy-related and facility-related data for the building (and other buildings) and periodically run a query to determine if any current vacancy matches a request for a residence from a potential tenant. The matching criteria may be that the available unit matches the exact parameters for a desired unit and any associate amenities (e.g. parking, south facing windows, storage facilities, etc.).  Both Cooper and Kolias are drawn to lodging sales.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Smith to include inquires for a specified room and a grouping of rooms as taught by Kolias to match potential residents to the optimal units which result in increased customer satisfaction. 
Smith does not teach a list of move-ins in a grouping of rooms in said community. However, Comfort Fig. 3 teaches a user may select a specific groupings of rooms (i.e. rooms from a particular building) to display.   The interface will then display information for those rooms including arrivals and check-in date (see Fig. 3 item 32).  Both Smith and Comfort are drawn to lodging sales.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Smith to include a list of move-ins in a grouping of rooms in said community as taught by Comfort to provide and intuitive and user friendly interface to more effectively manage sales and operations of the facility (as suggested by Comfort para. 5).

As per Claim 6 Smith teaches the system of claim 4 wherein said lead manager comprises: 
a tour to move-in ratio for selected room groupings by geographical region, market area, business operation unit, and room attributes;  (Smith para. 65 teaches the data management system 10 is configured to complete or compile conversion ratios for measuring effectiveness for time spent/activity by the sales person 46. The senior housing industry typically recognizes two ratios as lagging sales performance indicators for any specified time frame: i) Number of Initial Tours divided by the number of New Inquiries (Inquiry to Tour Ratio) and ii) Number of Move-Ins divided by the number of Initial Tours (Tour to Move-In or Tour to Close). The processor 14 is configured to calculate these ratios and other ratios which substitute the "Number of Leads or Prospect 48s Worked on" in place of New Inquiries. This distinction changes the focus of the indicator from production based on marketing or new lead generation efforts to one that focuses exclusively and directly on sales performance results.  Para. 71 teaches the processor 14 is configured to track sales outcomes for each prospect 48; professional contact; each sales counselor 46 and each sales team 46. The processor 14 rolls up advances and presents the advances to the sales person 46 on an analytics dashboard and in various reports based on at least one of specific time frames, care levels, communities, and regions)

Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2017/0221079 A1 in view of Cooper US 2008/0267386 A1 in view of Donnelly US 2018/0315077 A1 as applied to Claim 1 and in further view of Fitzgerald US 6434533 B1.

As per Claim 8 Smith teaches the system of claim 1 wherein said sales and marketing metrics comprise: 
a resident census for a selected community, said census including the number of residents, the number of rooms occupied, the number of vacant rooms, and ( Smith para. 49 teaches additionally, the system is configured to receive, track and/or measure advances while quantifying the sales team's activities, current occupancy, and prospect sales status.  Para. 51 teaches a check occupancy and lead summary statistic.)
Smith does not teach the percentage of occupancy for the day, last week, last month and last year  However, Fitzgerald, para. 8 teaches occupancy is typically referred to as a percentage number, but may alternatively be expressed simply as the number of rooms sold. The ADR and occupancy performance data can be calculated over a period of a day, a week, a month, or any other time period. When calculated in this manner the values are referred to as the daily, weekly, and monthly ADR or occupancy. In the case of the hotel industry, the industry standard measurements, i.e. occupancy and ADR, can be processed to calculate a commonly used hotel industry measurement known as RevPAR. RevPAR is a type of processed performance data meaning "Revenue per Available Room" and can apply to any period of time desired--a day, week, month, quarter, or year as an example.  Both Smith and Fitzgerald are drawn to managing lodging sales.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Smith to include tracing metrics including the percentage of occupancy for the day, last week, last month and last year   as taught by Fitzgerald to provide businesses with the data required for optimal yield management decisions in order to maximize revenues on a daily basis. The availability of this information on a daily basis allows TDI businesses greater cash flow and thereby higher profit levels to business ownership and management groups (see para. 24).

As per Claim 9 Smith does not teach the system of claim 8 wherein said resident census comprises: a vacant room selection having a graphical representation of all available rooms by room number, room type, street rental rate, last rental rate,  However Comfort para. 52 teaches the computer program also provides a GUI 26 that contemporaneously displays the plurality of items of room information 54. There is a plurality of items of room information 54 for each displayed room. As will be discussed later, each item of room information 54 quickly conveys a piece of information about a room. Some items of room information 54 convey multiple pieces of information about a room. The items of room information 54 relate to various disparate types of information that describes a particular room: whether the room is occupied; whether the room is dirty or clean; whether the room has a certain type of amenity or feature; the type of view, if any, from any window of the room; a policy or rule associated with the room; whether the room is inactive or under maintenance; or whether the room has a reservation, is blocked from making any new reservations, or is available for reservations.  Para. 75 teaches using a single property as a first example, the computer program provides the manager an option to set a goal for the daily ADR and REVPAR. Because these values are updated in real time and are continuously updated in response to any received reservations or room information changes, the manager continuously knows throughout the day whether the goals are being met. The manager can then use this information to change rates for the single property. For example, if the ADR is high and the occupancy rate is low, the manager may make a decision to lower room rates to incentivize a higher occupancy rate. Alternatively, the computer program may offer the option to the user to select a break-even rate versus a certain percentage profit rate. For example, there may be a certain ADR and REVPAR that allows the property to "break even" in costs and revenue for a certain time period. The manager may select the "break even" ADR/REVPAR based on pre-set "break even" values. The computer program will then suggest to the manager ADR and REVPAR values that would accomplish the break even value. Alternatively, if the manager desires a 10% profit for the set time period, the computer program offers the manager the option to select such and then suggests the ADR/REVPAR values that would accomplish the 10% profit. 
Smith does not teach number of days the room has been vacant over a preselected time period, and room readiness.  However, Comfort teaches if each time period is a day, and the calendar demarcation 38 shows 30 or 31 time periods corresponding to a month, then the numerical indication 40 is the occupancy status for each day. The numerical indication 40 is proximate to the calendar demarcation 38. In embodiments where the calendar demarcation 38 is an outline of a time period, the numerical indication 40 may be inside the calendar demarcation. The occupancy status may either be the number of occupied rooms on the property for the time period or the number of unoccupied (or vacant) rooms for the time period. In yet other embodiments, the numerical indication 40 is the percentage of occupied or unoccupied rooms.  Further para. 58 teaches the room demarcation 30 displays the letter D for the first item of room information 58 and displays the color of the first subarea as yellow when the room status is the second condition. In embodiments of the invention, the room status has a third condition when the room is ready. Both Smith and Comfort are drawn to lodging sales.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Smith to include wherein said resident census comprises: a vacant room selection having a graphical representation of all available rooms by room number, room type, street rental rate, last rental rate and  number of days the room has been vacant over a preselected time period, and room readiness as taught by Comfort to provide and intuitive and user friendly interface to more effectively manage sales and operations of the facility (as suggested by Comfort para. 5).

Claim(s) 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2017/0221079 A1 in view of Cooper US 2008/0267386 A1 in view of Donnelly US 2018/0315077 A1 in view of Fitzgerald US 6434533 B1 as applied to Claim 8 and in further view of Llyod US 10,140,623 B1.

As per Claim 10 Smith teaches the system of claim 8 wherein said sales and marketing metrics comprise: 
community move ins, the number of inquiries for prospective residents, the number of tours for prospective residents, each of said metrics displayed in each of four business target areas, target amounts, and historical averages.  (Smith para. 66 teaches tracking move ins in a given time period; Smith para. 50 teaches tracking inquiries; para. 65 teaches tracking tours.  Further para. 71 teaches the processor 14 is configured to track sales outcomes for each prospect 48; professional contact; each sales counselor 46 and each sales team 46. The processor 14 rolls up advances and presents the advances to the sales person 46 on an analytics dashboard and in various reports based on at least one of specific time frames, care levels, communities, and regions.  Further para. 50 teaches for sales managers, the system has a separate dashboard with real time access to key metrics relative to individual sales personnel and/or sales team. Relevant data can be compiled, reported and graphed by the data management system 10 based on a variety of sorting factors, including: length of time since initial inquiry, pending follow up plans, new inquiries and most recent advances.  Para. 73 teaches the data management system 10 is configured to compile and compare the distribution of the sales activity types for each individual community. Moreover, the data management system 10 is configured to analyze the move in averages for type of sales activity.)
Smith does not teach move outs for each residential community However, Comfort para. 79 teaches the system provides an updated GUI 26 with the following: the name of the lodger occupying the room, the check-in date of the lodger, and the check-out date of the lodger.  Both Smith and Comfort are drawn to lodging sales.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Smith to include tracking move outs for each residential community as taught by Comfort to provide and intuitive and user friendly interface to more effectively manage sales and operations of the facility (as suggested by Comfort para. 5).
Smith does not teach month-to-date actual, monthly forecast However, Llyod para. 47 teaches a time series of actual monthly gross sales 202 and a time series of predicted monthly gross sales 204 for the merchant 108 (not shown in FIG. 2) as predicted by a linear regression model generated in accordance with the methods described herein. Both Smith and Llyod are drawn to managing sales.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Smith to include tracking  month-to-date actual, monthly forecast as taught by Llyod obtain sufficient information for growing and improving their businesses (see Llyod para. 2)

As per Claim 12 Smith teaches the system of claim 10 wherein said sales and marketing metrics pertain to a regional aggregation of communities.  (See at least Smith Fig. 17 and Smith para. 71 teaches the processor 14 is configured for each prospect 48 and professional contacts to continuously update a "scorecard" that shows: a visual representation of how much the sales person knows; how much time the sales person 46 has invested in the selling zone; what sales activity has occurred; and what sales performance outcomes have been achieved. In the exemplary embodiment, the processor 14 is configured to track sales outcomes for each prospect 48; professional contact; each sales counselor 46 and each sales team 46. The processor 14 rolls up advances and presents the advances to the sales person 46 on an analytics dashboard and in various reports based on at least one of specific time frames, care levels, communities, and regions.)

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2017/0221079 A1 in view of Cooper US 2008/0267386 A1 in view of Donnelly US 2018/0315077 A1 as applied to claim 1 and in further view of Comfort US 2014/0236643 A1.


As per Claim 13 Smith teaches the system of claim 1 wherein each of said sales and marketing metrics provides a graphical representation of all data and activity in the selected sales and marketing category. (See at least Smith Fig. 17 and Smith para. 71 teaches the processor 14 is configured for each prospect 48 and professional contacts to continuously update a "scorecard" that shows: a visual representation of how much the sales person knows; how much time the sales person 46 has invested in the selling zone; what sales activity has occurred; and what sales performance outcomes have been achieved. In the exemplary embodiment, the processor 14 is configured to track sales outcomes for each prospect 48; professional contact; each sales counselor 46 and each sales team 46. The processor 14 rolls up advances and presents the advances to the sales person 46 on an analytics dashboard and in various reports based on at least one of specific time frames, care levels, communities, and regions.)
Smith does not teach a selectable icon However, Comfort fig. 3 select building icon teaches a selectable icon that a user can user to select a category for display.  Both Smith and Comfort are drawn to lodging sales.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Smith to include a selectable icon as taught by Comfort to provide and intuitive and user friendly interface to more effectively manage sales and operations of the facility (as suggested by Comfort para. 5).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
1